FOR IMMEDIATE RELEASE TSX:SLW October 20, 2014 NYSE:SLW SILVER WHEATON TO RELEASE 2 RESULTS ON NOVEMBER 12, 2014 Vancouver, British Columbia – Silver Wheaton Corp. (TSX:SLW) (NYSE:SLW) will release 2014 third quarter results on Wednesday, November 12, 2014, before market open. A conference call will be held Wednesday, November 12, 2014, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call please use one of the following methods: Dial toll free from Canada or the US:888-231-8191 Dial from outside Canada or the US:647-427-7450 Pass code:24119433 Live audio webcast:www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded and available until November 19, 2014 at 11:59 pm ET.The webcast will be available for one year. You can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US:855-859-2056 Dial from outside Canada or the US:416-849-0833 Pass code:24119433 Archived audio webcast:www.silverwheaton.com For further information, please contact: Patrick Drouin Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
